Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Status of the Claims
This action is in response to applicant’s filing on February 09, 2021.  Claims 4 and 7-8 have been canceled by the applicant.  Claims 1-3, 5-6 and 9-10 are pending.

Information Disclosure Statement
The information disclosure statement filed December 01, 2020 fails to comply with 37 CFR 1.98(a)(3)(i) because it does not include a concise explanation of the relevance, as it is presently understood by the individual designated in 37 CFR 1.56(c) most knowledgeable about the content of the information, of each reference listed that is not in the English language.  It has been placed in the application file, but the information referred to therein has not been considered.

Response to Arguments
Applicant's arguments filed February 09, 2021 have been fully considered but they are not persuasive. Applicant essentially argues that the amended claims are now in an allowable state.  The examiner respectfully disagrees.  Yamashita teaches an impact judging section (5) detects large impact occurrence timing where an impact level detected by an acceleration sensor (2) on the front side reaches a predetermined threshold. When the large impact occurrence timing falls within a time set by the timer based on the collision initial stage timing, a logical product circuit (6) outputs an activation .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 5-6 and 9-10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yamashita, WO 2006/103810 A1.

Regarding claim 1, Yamashita teaches an airbag driving apparatus for a vehicle, comprising: 
a first acceleration sensor configured to sense a first acceleration value of the vehicle; (Yamashita, see at least ¶ [0032] which states “In FIGS. 6 (a) and 6 (b), the activation control device for the occupant protection device is an acceleration sensor (analog acceleration sensor) 41, an electronic front left acceleration sensor 42, an electronic front right acceleration sensor 43, and a collision. It is composed of a judgment control unit 44, a drive unit 45, and an airbag deployment control unit 46.  In the above configuration, the acceleration sensor 41 (vehicle interior side sensor) is installed in the main ECU in the vehicle interior (floor, etc.) in the center of the vehicle, and detects the impact level at this 
a collision sensor configured to sense an impact applied to the vehicle; (Yamashita, see at least ¶ [0032] and Fig. 6)
an airbag controller configured to receive the first acceleration value and an impact value from the first acceleration sensor and the collision sensor, to determine a collision state of the vehicle, and to transmit an ignition command for driving an airbag; (Yamashita, see at least ¶ [0033] which states “The collision detection control unit 44 determines the collision of the air bag two-stage ignition control based on the signals of each impact level detected by the acceleration sensor 41, the electronic front left acceleration sensor 42, and the electronic front right acceleration sensor 43. The processing is performed, for example, it is composed of a microcomputer. Based on the collision detection process, the collision detection control unit 44 outputs a start signal for ignition of the first stage of the airbag and a start signal for ignition of the second stage to the drive unit 45.” and Fig. 6) and 
a driving controller comprising a second acceleration sensor installed therein configured to sense a second acceleration value of the vehicle, to determine a deployment possibility of the airbag based on the second acceleration value of the second acceleration sensor, to receive the ignition command from the airbag controller, and to output an airbag deployment signal to the airbag, (Yamashita, see at least ¶ [0033] which states “The drive unit 45 outputs the start signal of the airbag 
wherein the driving controller is configured to determine the deployment possibility of the airbag by determining whether the second acceleration value is maintained at a preset value or more for a preset time or more. (Yamashita, see at least ¶ [0040]-[0041] which states “initial collision timing is detected on the basis of the impact level detected by the acceleration sensor 41, and the electronic front left acceleration sensor 42 or the electronic front right is detected for a certain period of time (Tw). Whether the acceleration sensor 43 has a large impact or not It is the point which is equipped with the structure judged by V. The timing difference, which is the above difference, is determined by the abyuse determination unit 445a and the timer processing unit 445b. The abyuse determination unit 445a uses the fifth threshold value set in the abyuse determination unit 442a of the front first stage determination unit 442, and reaches the fifth threshold value of the impact level force detected by the acceleration sensor 41. The initial collision timing is detected, and when this initial collision timing is detected, the impact judgment by the front left judgment unit (second stage) 445c and the front right judgment unit (second stage) 445d is permitted for a fixed time (Tw). Set timer processing unit 445b to timer.” and Fig. 6) 
and wherein, when the second acceleration value is not maintained at the preset value or more for the preset time period or more, the driving controller does not output the airbag deployment signal even though the ignition command is received from the airbag controller in order for the airbag to not be deployed. (Yamashita, see at least ¶ [0023] “The collision determination control unit 7 mainly composed of a microcomputer determines whether the airbag 10 is deployed or not 

Regarding claim 2, Yamashita teaches an airbag driving apparatus for a vehicle, wherein the driving controller is configured to determine the deployment possibility of the airbag as a determination result, and to transmit the determination result to the airbag controller. (Yamashita, see at least ¶ [0033] which states “The drive unit 45 outputs the start signal of the airbag two-stage control input from the collision detection control unit 44 as a drive signal in the form required for the two-stage ignition control of the airbag 47 by the airbag deployment control unit 46 in the subsequent stage.  The airbag deployment control unit 46 controls the ignition of the airbag 47 in two stages according to the drive signal from the drive unit 45.” and Fig. 6)

Regarding claim 3, Yamashita teaches an airbag driving apparatus for a vehicle, wherein the airbag controller is configured to receive the second acceleration value of the second acceleration sensor from the driving controller, (Yamashita, see at least ¶ [0034] which states “The drive unit 45 outputs the input start signal for the two-stage airbag control as a drive signal in the form required for the two-stage ignition control of the airbag 47 by the subsequent airbag deployment control unit 46. The airbag deployment control unit 46 controls the two-stage deployment of the airbag 47 by igniting the first stage and further igniting the second stage according to the above drive signal.” and Fig. 6)
and to determine whether a collision occurred, based on the second acceleration value, the first acceleration value and the impact value, in order to determine s whether to operate the airbag. (Yamashita, see at least ¶ [0034] and Fig. 6)


claim 5, Yamashita teaches an airbag driving apparatus for a vehicle, wherein the driving controller is configured to determine the deployment possibility of the airbag by comparing the second acceleration value to a collision reference waveform. (Yamashita, see at least ¶ [0036] which states “he front first-stage judgment unit 442 is the Abyss use judgment unit 442a that compares and judges the impact level detected by the acceleration sensor 41 with the fifth threshold value, and the impact level detected by the electronic front left acceleration sensor 42. Front left judgment unit (1st stage) 442b, which compares and judges the impact level detected by the electronic front right acceleration sensor 43 with the sixth threshold value. 1st stage) 442c, front left judgment unit (1st stage) Judgment signal from 442b or front right judgment unit (1st stage) Outputs the judgment signal of the large impact level and side of the judgment signals from 442c. The logical product of the judgment signal from the logic sum (OR) circuit 442d and the judgment signal from the aviuse judgment unit 442a and the judgment signal from the logic sum (OR) circuit 442d is calculated, and the judgment signal (high “H” level signal) is calculated. ) Is provided with a logical product (AND) circuit 442e that outputs).” and Fig. 6)

Regarding claim 6, Yamashita teaches a control method of an airbag driving apparatus for a vehicle, comprising the steps of: 
receiving, by an airbag controller, a first acceleration value and an impact value from a first acceleration sensor and a collision sensor; (Yamashita, see at least ¶ [0032] which states “In FIGS. 6 (a) and 6 (b), the activation control device for the occupant protection device is an acceleration sensor (analog acceleration sensor) 41, an electronic front left acceleration sensor 42, an electronic front right acceleration sensor 43, and a collision. It is composed of a judgment control unit 44, a drive unit 45, and an airbag deployment control unit 46.  In the above configuration, the acceleration sensor 41 (vehicle interior side sensor) is installed in the main ECU in the vehicle interior (floor, etc.) in the center of the 
determining, by the airbag controller, a collision state of a vehicle based on the first acceleration value and the impact value; (Yamashita, see at least ¶ [0032] and Fig. 6)
transmitting, by the airbag controller, an ignition command for driving an airbag to a driving controller according to the determination result of the collision state; (Yamashita, see at least ¶ [0033] which states “The collision detection control unit 44 determines the collision of the air bag two-stage ignition control based on the signals of each impact level detected by the acceleration sensor 41, the electronic front left acceleration sensor 42, and the electronic front right acceleration sensor 43. The processing is performed, for example, it is composed of a microcomputer. Based on the collision detection process, the collision detection control unit 44 outputs a start signal for ignition of the first stage of the airbag and a start signal for ignition of the second stage to the drive unit 45.” and Fig. 6)
receiving, by the driving controller, the ignition command and determining a deployment possibility of the airbag as a determination result; (Yamashita, see at least ¶ [0033] which states “The drive unit 45 outputs the start signal of the airbag two-stage control input from the collision detection control unit 44 as a drive signal in the form required for the two-stage ignition control of the airbag 47 by the airbag deployment control unit 46 in the subsequent stage.  The airbag deployment control unit and 
outputting, by the driving controller, an airbag deployment signal to the airbag according to the determination result of the deployment possibility of the airbag, (Yamashita, see at least ¶ [0033] which states “The drive unit 45 outputs the start signal of the airbag two-stage control input from the collision detection control unit 44 as a drive signal in the form required for the two-stage ignition control of the airbag 47 by the airbag deployment control unit 46 in the subsequent stage.  The airbag deployment control unit 46 controls the ignition of the airbag 47 in two stages according to the drive signal from the drive unit 45.” and Fig. 6)
wherein the step of determining of the collision state of the vehicle comprises the step of receiving, by the airbag controller, a second acceleration value from a second acceleration sensor included in the driving controller, and the step of determining the collision state based on the second acceleration value, the first acceleration value and the impact value, (Yamashita, see at least ¶ [0040]-[0041] which states “initial collision timing is detected on the basis of the impact level detected by the acceleration sensor 41, and the electronic front left acceleration sensor 42 or the electronic front right is detected for a certain period of time (Tw). Whether the acceleration sensor 43 has a large impact or not It is the point which is equipped with the structure judged by V. The timing difference, which is the above difference, is determined by the abyuse determination unit 445a and the timer processing unit 445b. The abyuse determination unit 445a uses the fifth threshold value set in the abyuse determination unit 442a of the front first stage determination unit 442, and reaches the fifth threshold value of the impact level force detected by the acceleration sensor 41. The initial collision timing is detected, and when this initial collision timing is detected, the impact judgment by the front left judgment unit (second stage) 445c and the front right judgment unit (second stage) 445d is permitted for a fixed time (Tw). Set timer processing unit 445b to timer.” and Fig. 6)
wherein the step of determining of the deployment possibility of the airbag comprises the step of determining, by the driving controller, determining the deployment possibility of the airbag by determining whether the second acceleration value of the second acceleration sensor included in the driving controller is maintained at a preset value or more for a preset time period or more, (Yamashita, see at least ¶ [0040]-[0041] which states “initial collision timing is detected on the basis of the impact level detected by the acceleration sensor 41, and the electronic front left acceleration sensor 42 or the electronic front right is detected for a certain period of time (Tw). Whether the acceleration sensor 43 has a large impact or not It is the point which is equipped with the structure judged by V. The timing difference, which is the above difference, is determined by the abyuse determination unit 445a and the timer processing unit 445b. The abyuse determination unit 445a uses the fifth threshold value set in the abyuse determination unit 442a of the front first stage determination unit 442, and reaches the fifth threshold value of the impact level force detected by the acceleration sensor 41. The initial collision timing is detected, and when this initial collision timing is detected, the impact judgment by the front left judgment unit (second stage) 445c and the front right judgment unit (second stage) 445d is permitted for a fixed time (Tw). Set timer processing unit 445b to timer.” and Fig. 6) and 
wherein, when the second acceleration value is not maintained at the preset value or more for the preset time period or more, the driving controller does not output the airbag deployment signal even though the ignition command is received from the airbag controller in order for the airbag to not be deployed. (Yamashita, see at least ¶ [0023] “The collision determination control unit 7 mainly composed of a microcomputer determines whether the airbag 10 is deployed or not deployed based on acceleration signal information sampled every several hundred microseconds.” as well as ¶ [0040]-[0041] above and Fig. 6)


claim 9, Yamashita teaches a control method of an airbag driving apparatus for a vehicle, wherein the step of determining of the deployment possibility of the airbag comprises the step of determining, by the driving controller, the deployment possibility of the airbag by comparing the second acceleration value of the second acceleration sensor included in the driving controller to a collision reference waveform. (Yamashita, see at least ¶ [0036] which states “he front first-stage judgment unit 442 is the Abyss use judgment unit 442a that compares and judges the impact level detected by the acceleration sensor 41 with the fifth threshold value, and the impact level detected by the electronic front left acceleration sensor 42. Front left judgment unit (1st stage) 442b, which compares and judges the impact level detected by the electronic front right acceleration sensor 43 with the sixth threshold value. 1st stage) 442c, front left judgment unit (1st stage) Judgment signal from 442b or front right judgment unit (1st stage) Outputs the judgment signal of the large impact level and side of the judgment signals from 442c. The logical product of the judgment signal from the logic sum (OR) circuit 442d and the judgment signal from the aviuse judgment unit 442a and the judgment signal from the logic sum (OR) circuit 442d is calculated, and the judgment signal (high “H” level signal) is calculated. ) Is provided with a logical product (AND) circuit 442e that outputs).” and Fig. 6)

Regarding claim 10, Yamashita teaches a control method of an airbag driving apparatus for a vehicle, wherein the step of determining of the deployment possibility of the airbag further comprises the step of determining, by the driving controller, the deployment possibility of the airbag, and then transmitting the determination result to the airbag controller. (Yamashita, see at least ¶ [0033] which states “The drive unit 45 outputs the start signal of the airbag two-stage control input from the collision detection control unit 44 as a drive signal in the form required for the two-stage ignition control of the airbag 47 by the airbag deployment control unit 46 in the subsequent stage.  The airbag deployment 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Inquire
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN P SWEENEY whose telephone number is (313)446-4906. The examiner can normally be reached on Monday-Thursday from 7:30AM to 5:00PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James J. Lee, can be reached at telephone number 571-270-5965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

/BRIAN P SWEENEY/Primary Examiner, Art Unit 3668